Case 1:18-cr-00115-LAK Document 47 Filed 03/31/21 Page 1 of 1

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
‘1 DOC #:

 
   
    

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    
 

 

    

 

 

Too en x 41 DATE FILED: >, /
UNITED STATES OF AMERICA, _—
-against- 18-cr-0115 (LAK)
WAYNE JEFFERSON,
Defendant.
So ee ee ee ee ee ee ee K

ORDER

LEWIS A. KAPLAN, District Judge.

The government shall respond to defendant’s motion for compassionate release
no later than April 21, 2021.

SO ORDERED.

Dated: March 31, 2021 { f f le
&

Lewis A. Kaplan
United States District Judge

 
